In the United States Court of Federal Claims
                                   OFFICE OF SPECIAL MASTERS
                                           No. 18-1517V
                                          UNPUBLISHED


    JOHN HOMAN,                                                 Chief Special Master Corcoran

                         Petitioner,                            Filed: April 21, 2021
    v.
                                                                Special Processing Unit (SPU); Joint
    SECRETARY OF HEALTH AND                                     Stipulation on Damages; Influenza
    HUMAN SERVICES,                                             (Flu) Vaccine; Shoulder Injury
                                                                Related to Vaccine Administration
                         Respondent.                            (SIRVA)


Heather M. Bonnet-Hebert, Robert B. Feingold & Associates, New Bedford, MA, for
petitioner.

Claudia Barnes Gangi, U.S. Department of Justice, Washington, DC, for respondent.


                                DECISION ON JOINT STIPULATION1

        On October 1, 2018, John Homan filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.2 (the
“Vaccine Act”). Petitioner alleges that he suffered a shoulder injury related to vaccine
administration (“SIRVA”) as a result of an influenza (“flu”) vaccine administered on
October 7, 2016. Petition at 1; Stipulation, filed on April 21, 2021, at ¶¶ 1-2, 4. Petitioner
further alleges that the vaccine was administered within the United States; that he
experienced the residual effects of his alleged injury for more than six months; and that
there has been no prior award or settlement of a civil action for damages on his behalf as
a result of his condition. Petition at 1, 4; Stipulation at ¶¶ 3-5. “Respondent denies that
petitioner sustained a SIRVA Table injury; denies that the vaccine caused petitioner’s
alleged shoulder injuries, or any other injury; and denies that his current condition is a
sequelae of a vaccine-related injury.” Stipulation at ¶ 6.

1  Because this unpublished decision contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the decision will be available to anyone with access to the
internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact
medical or other information, the disclosure of which would constitute an unwarranted invasion of privacy.
If, upon review, I agree that the identified material fits within this definition, I will redact such material from
public access.
2 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. § 300aa
(2012).
       Nevertheless, on April 21, 2021, the parties filed the attached joint stipulation,
stating that a decision should be entered awarding compensation. I find the stipulation
reasonable and adopt it as my decision awarding damages, on the terms set forth therein.

        Pursuant to the terms stated in the attached Stipulation, I award the following:

            •   A lump sum of $679.91, in the form of a check payable to Petitioner
                and the Illinois Department of Healthcare & Family Services, Bureau
                of Collections – Technical Recovery Section, P.O. Box 19174,
                Springfield, IL, 62794-9174 (Alpha Case: 94-098-00FB1748; Recip Id:
                156633711).

                Petitioner agrees to endorse this payment to the State of Illinois.

            •   A lump sum of $2,527.00, which represents payment of a bill for
                services provided to Petitioner by Orland Park Orthopedic, in the form
                of a check payable jointly to Petitioner and Orland Park Orthopedics,
                16450 S. 104th Avenue, Orland Park, IL, 60467; and

            •   A lump sum of $23,000.00 in the form of a check payable to Petitioner.

        See Stipulation at ¶ 8.

       These amounts represent compensation for all items of damages that would be
available under Section 15(a). Id.

       I approve the requested amount for Petitioner’s compensation. In the absence of
a motion for review filed pursuant to RCFC Appendix B, the clerk of the court is directed
to enter judgment in accordance with this decision.3

IT IS SO ORDERED.


                                         s/Brian H. Corcoran
                                         Brian H. Corcoran
                                         Chief Special Master




3 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.

                                                    2
                IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                          OFFICE OF SPECIAL MASTERS


                                                       )
JOHN HOMAN,                                            )
                                                       )
                         Petitioner,                   )
                                                       )       No.18-1517V
V.                                                     )       Chief Special Master Corcoran
                                                       )       ECF
SECRETARY OF HEALTH AND                                )
HUMAN SERVICES,                                        )
                                                       )
                         Respondent.                   )


                                          STIPULATION

        The parties hereby stipulate to the following matters:

        I. John Homan, petitioner, filed a petition for vaccine compensation under the National

Vaccine Injury Compensation Program, 42 U.S.C. §§ 300aa-10 to -34 (the "Vaccine Program").

The petition seeks compensation for injuries allegedly related to petitioner's receipt of the

influenza ("flu") vaccine, which vaccine is contained in the Vaccine Injury Table (the "Table"),

42 C.F.R. § 100.3 (a).

       2. Petitioner received the flu vaccine in his left arm on or about October 7, 2016.

        3. The vaccination was administered within the United States.

       4. Petitioner alleges that he sustained a Shoulder Injury Related to Vaccine

Administration ("SIRVA") following his flu vaccine, within the time period set forth in the

Table, or in the alternative, that his alleged shoulder injuries were caused by the vaccine. He

further alleges that he experienced the residual effects of his alleged injuries for more than six

months after vaccine administration.
       5. Petitioner represents that there has been no prior award or settlement of a civil action

for damages on his behalf as a result of his condition.

       6. Respondent denies that petitioner sustained a SIRVA Table injury; denies that the

vaccine caused petitioner's alleged shoulder injuries, or any other injury; and denies that his

current condition is a sequelae of a vaccine-related injury.

       7. Maintaining their above-stated positions, the parties nevertheless now agree that the

issues between them shall be settled and that a decision should be entered awarding the

compensation described in paragraph 8 of this Stipulation.

       8. As soon as practicable after an entry of judgment reflecting a decision consistent with

the terms of this Stipulation, and after petitioner has filed an election to receive compensation

pursuant to 42 U.S.C. § 300aa-21(a)(l), the Secretary of Health and Human Services will issue

the following vaccine compensation payments:

       a.       A lump sum of $679.91, in the form of a check payable to petitioner and the
       Illinois Department of Healthcare & Family Services, Bureau of Collections - Technical
       Recovery Section, P.O. Box 19174, Springfield, IL, 62794-9174 (Alpha Case: 94-098-
       00FB 1748; Recip Id: 156633711 ). Petitioner agrees to endorse this payment to the State
       of Illinois. This amount represents full satisfaction of any right of subrogation,
       assignment, claim, lien, or cause of action the State of Illinois may have against any
       individua I as a result of any Medicaid payments the State of Illinois has made to or on
       behalf of John Homan from the date of his eligibility for benefits through the date of
       judgment in this case as a result of his alleged vaccine-related injury suffered on or about
       October 7, 2016, under Title XIX of the Social Security Act; and

       b.       A lump sum of $2,527.00, which amount represents payment of a bill for services
       provided to petitioner by Orland Park Orthopedic, in the form of a check payable jointly
       to petitioner and Orland Park Orthopedics, 16450 S. 104th Avenue, Orland Park, IL,
       60467; and

       c.      A lump sum of $23,000.00, in the form of a check payable to petitioner.

       These amounts represent compensation for all damages that would be available under 42

U.S.C. § 300aa-15(a).



                                                  2
        9. As soon as practicable after the entry of judgment on entitlement in this case, and

after petitioner has filed both a proper and timely election to receive compensation pursuant to

42 U.S.C. § 300aa-2l(a){l), and an application, the parties will submit to further proceedings

before the special master to award reasonable attorneys' fees and costs incurred in proceeding

upon this petition.

        IO. Petitioner and his attorney represent that compensation to be provided pursuant to

this Stipulation is not for any items or services for which the Program is not primarily liable

under 42 U .S.C. § 300aa-15(g), to the extent that payment has been made or can reasonably be

expected to be made under any State compensation programs, insurance policies, Federal or

State health benefits programs (other than Title XIX of the Social Security Act (42 U.S.C. §

1396 et seq.)), or by entities that provide health services on a pre-paid basis.

        11. Payments made pursuant to paragraphs 8 and 9 of this Stipulation will be made in

accordance with 42 U .S.C. § 300aa-l 5(i), subject to the availability of sufficient statutory funds.

        12. The parties and their attorneys further agree and stipulate that, except for any award

for attorneys' fees and litigation costs, and past unreimbursable expenses, the money provided

pursuant to this Stipulation will be used solely for the benefit of petitioner as contemplated by a

strict construction of 42 U.S.C. § 300aa-15(a) and (d), and subject to the conditions of 42 U.S.C.

§ 300aa-15(g) and (h).

        13. In return for the payments described in paragraph 8 and any amount awarded

pursuant to paragraph 9, petitioner, in his individual capacity and on behalf of his heirs,

executors, administrators, successors or assigns, does forever irrevocably and unconditionally

release, acquit and discharge the United States and the Secretary of Health and Human Services

from any and all actions or causes of action (including agreements, judgments, claims, damages,


                                                  3
loss of services, expenses and all demands of whatever kind or nature) that have been brought,

could have been brought, or could be timely brought in the Court of Federal Claims, under the

National Vaccine Injury Compensation Program, 42 U.S.C. § 300aa-10 et seq., on account of, or

in any way growing out of, any and all known or unknown, suspected or unsuspected personal

injuries to or death of petitioner resulting from, or alleged to have resulted from, the flu

vaccination administered on October 7, 2016, as alleged by petitioner in a petition for vaccine

compensation filed on or about October l, 2018, in the United States Court of Federal Claims as

petition No. 18-1517V.

        14. If petitioner should die prior to entry of judgment, this agreement shall be voidable

upon proper notice to the Court on behalf of either or both of the parties.

        15. If the special master fails to issue a decision in complete conformity with the terms

of this Stipulation or if the Court of Federal Claims fails to enter judgment in conformity with a

decision that is in complete conformity with the terms of this Stipulation, then the parties'

settlement and this Stipulation shall be voidable at the sole discretion of either party.

        16. This Stipulation expresses a full and complete negotiated settlement of liability and

damages claimed under the National Childhood Vaccine Injury Act of 1986, as amended, except

as otherwise noted in paragraph 9 above. There is absolutely no agreement on the part of the

parties hereto to make any payment or to do any act or thing other than is herein expressly stated

and clearly agreed to. The parties further agree and understand that the award described in this

Stipulation may reflect a compromise of the parties' respective positions as to liability and/or

amount of damages, and further, that a change in the nature of the injury or condition or in the

items of compensation sought, is not grounds to modify or revise this agreement.




                                                  4
        17. This Stipulation shall not be construed as an admission by the United States or the

Secretary of Health and Human Services that the flu vaccine caused petitioner's alleged SIRVA,

any other injury, or his current disabilities.

        18. All rights and obligations of petitioner hereunder shall apply equally to petitioner's

heirs, executors, administrators, successors, and/or assigns.

                                       END OF STIPULATION

I

I

I

I

I

I

I

I

I

I

I

I

I

I

I

I

I



                                                 5
  Respectfully submitted,


  PETITIONER:

  joh ~f/::; (Apr 14, 202115:05 CDT)

  JOHN HOMAN




  PZL:
  ATTORNEY OF RECORD FOR                             AUTHORIZED REPRESENTATIVE

                                       ~
                                                     OF THE ATTORNEY GENERAL:


  HEATHE~ ~T,ESQ.
                                                     -~~~
                                                     HEATHER L. PEARLMAN
  ROBERT B. FEINGOLD & ASSOCIATES, P .C.             Acting Deputy Director
  700 Pleasant Street, Suite 520                     Torts Branch
  P .0. Box 7822                                     Civil Division
  New Bedford, MA 02742-7822                         U. S. Department of Justice
  Tel: (508) 999-1119                                P. 0. Box 146
  Email: heather@rbflaw.net                          Benjamin Franklin Station
                                                     Washington, D.C. 20044-0146


  AUTHORIZED REPRESENTATIVE OF                       ATTORNEY OF RECORD FOR
  THE SECRETARY OF HEALTH AND                        RESPONDENT:
  HUMAN SERVICES:
                                                       Ll. (),.J d-t.a ~ t)QN\¾
CA/JTv& ~ , vt(Se,, .u~                                    P-r ~ l-+J..e..Llvt-.
  TAMARA OVERBY                       0              CLAUDIA B. GANGI
  Acting Director, Division of                       Senior Trial Attorney
  Injury Compensation Programs (DICP)                Torts Branch, Civil Division
  Healthcare Systems Bureau                          U.S. Department of Justice
  Health Resources and Services Administration       P.O. Box 146
  U.S. Department of Health                          Benjamin Franklin Station
  and Human Services                                 Washington, D.C. 20044-0146
  5600 Fishers Lane, 08Nl46B                         Tel: (202) 919-6599
  Rockville, MD 20857                                Email: claudia.gangi@usdoj.gov




                                                 6